COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
THE CITY OF EL PASO, TEXAS,                                       No. 08-14-00143-CV
                                                §
                          APPELLANT                                 Appeal from the
                                                §
V.                                                                 327th District Court
                                                §
EL PASO COUNTY EMERGENCY                                        of El Paso County, Texas
SERVICES DISTRICT NO. 1,                        §
                                                                 (TC# 2012DTX03609)
                            APPELLEE            §

                                      JUDGMENT

       The Court has considered this cause on the Appellant’s unopposed motion to dismiss the

appeal, and concludes the motion should be granted and the appeal should be dismissed, in

accordance with the opinion of this Court. We therefore dismiss the appeal. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF SEPTEMBER, 2014.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)